
	

115 S3284 IS: Spotlight Act
U.S. Senate
2018-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3284
		IN THE SENATE OF THE UNITED STATES
		
			July 26, 2018
			Mr. Tester (for himself, Mr. Wyden, Mr. Udall, Mr. Whitehouse, Mr. Blumenthal, Mr. Van Hollen, Mr. Reed, Mr. Nelson, Ms. Hirono, Ms. Hassan, Mr. Merkley, Mr. Kaine, Mrs. McCaskill, Mr. Peters, Mr. Bennet, Mrs. Murray, Mr. Heinrich, Ms. Cortez Masto, Mr. Carper, Mr. Brown, Mr. Durbin, Ms. Heitkamp, Mr. Casey, Mr. King, Mr. Menendez, Mr. Murphy, and Ms. Warren) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to require certain tax-exempt organizations to include
			 on annual returns the names and addresses of substantial contributors, and
			 for other purposes.
	
	
 1.Short titleThis Act may be cited as the Spotlight Act. 2.Inclusion of contributor information on annual returns of certain organizations (a)Repeal of Revenue ProcedureRevenue Procedure 2018–38 shall have no force and effect.
			(b)Inclusion of contributor information
 (1)Social welfare organizationsSection 6033(f)(1) of the Internal Revenue Code of 1986 is amended by inserting (5), after paragraphs. (2)Labor organizations and business leaguesSection 6033 of such Code is amended by redesignating subsection (n) as subsection (o) and by inserting after subsection (m) the following new subsection:
					
						(n)Additional requirements for organizations described in subsections (c)(5) and (c)(6) of section 501
 Every organization which is described in paragraph (5) or (6) of section 501(c) and which is subject to the requirements of subsection (a) shall include on the return required under subsection (a) the information referred to in subsection (b)(5).
						.
 (3)Effective dateThe amendments made by this subsection shall apply to returns required to be filed for taxable years ending on or after December 31, 2018.
 (c)Modification to discretionary exceptionsSection 6033(a)(3)(B) of the Internal Revenue Code of 1986 is amended to read as follows:  (B)Discretionary exceptions (i)In generalParagraph (1) shall not apply to any organization if the Secretary made a determination under this subparagraph before July 16, 2018, that such filing is not necessary to the efficient administration of the internal revenue laws.
 (ii)Recommendations for other exceptionsThe Secretary may recommend to Congress that Congress relieve any organization required under paragraph (1) to file an information return from filing such a return if the Secretary determines that such filing does not advance a national security, law enforcement, or tax administration purpose..
			(d)Disclosure of information
 (1)In generalSection 6104(b) of the Internal Revenue Code of 1986 is amended by striking Nothing in this subsection shall authorize the Secretary to disclose the name and address of any contributor to any organization and inserting In the case of any organization described in paragraphs (4), (5), or (6) of section 501(c) which files a return under section 6033, such information shall include the name and address of any contributor to such organization which is required to be included on the return, but nothing in this subsection shall authorize the Secretary to disclose the name or address of any contributor to any other organization.
 (2)Conforming amendmentSection 6104(d)(3)(A) of such Code is amended by striking the first sentence and inserting the following: In the case of any organization described in paragraphs (4), (5), or (6) of section 501(c) which files a return under section 6033, any copies of annual returns provided under paragraph (1) shall include information relating to the name and address of any contributor to such organization, but nothing in such paragraph shall require the disclosure of the name or address of any contributor to any other organization (other than a private foundation (within the meaning of section 509(a)) or political organization exempt from taxation under section 527)..
 (3)Effective dateThe amendments made by this subsection shall apply to returns required to be filed for taxable years ending after December 31, 2017.
